Citation Nr: 1441066	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-26 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to an evaluation in excess of 30 percent for severe actinic damage with a history of multiple non-melanomatous skin cancers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1958 until June 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2006, the RO denied a claim for service connection for "chronic obstructive pulmonary disease (claimed as asbestosis)."  The Veteran appealed.  In August 2008, the RO denied a claim for a rating in excess of 10 percent for service-connected severe actinic damage with a history of multiple non-melanomatous skin cancers.  The Veteran appealed, and in June 2011, the Board granted the Veteran's claim for an increased rating, to the extent that it assigned a 30 percent rating, with an effective date of November 17, 2005, and remanded the issue of entitlement to an evaluation in excess of 30 percent for additional development.  

At that time, the Board also remanded the claim for service connection for a lung disability, to include COPD, for additional development.  

In June 2007, the Veteran was afforded a hearing at the RO before a Decision Review Officer.  In August 2010, a hearing was held at the RO before a Veterans Law Judge who is no longer with the Board.  In November 2012, the appellant was notified that he was entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  However, in a statement, received in December 2012, the Veteran stated that he did not desire another hearing.  Accordingly, the Board will proceed. 

The issue of entitlement to an evaluation in excess of 30 percent for severe actinic damage with a history of multiple non-melanomatous skin cancers is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

VA progress notes show that the Veteran underwent an excision of malignant melanoma of the left chest in August 2012.  The residuals of this procedure have not been rated by the agency of original jurisdiction (AOJ), and this issue is referred to the AOJ for appropriate action, if needed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a lung disability, to include COPD, due to his service.


CONCLUSION OF LAW

A lung disability, to include COPD, was not caused or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, in June 2011, the Board recharacterized the claim for service connection for asbestosis more broadly as a claim for service connection for a lung disability, to include COPD and asbestosis.  Citing Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in a statement, received in May 2012, the Veteran stated, "[P]lease amend my claim for service connection to withdraw my claim for asbestos exposure claimed as lung condition as I do not have a diagnoses of asbestosis."  He added, "Please consider my claim for COPD due to my military occupation as a machinist with the U.S. Navy as I was involved with numerous dry dock repairs of DD 709 Hugh Purvis and CVA 42 Franklin D. Roosevelt at the Brooklyn Navy Yard in 1960, not as a lung condition due to asbestos exposure."  

The Board has therefore recharacterized the claim as stated on the cover page of this decision.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's personnel records show that he primarily had service with a rate of machinist's mate, and that he primarily served aboard the U.S.S. Hugh Purvis, and the U.S.S. Franklin D. Roosevelt.  

The Veteran's service treatment reports do not contain any relevant findings, complaints, or diagnoses.  The Veteran's separation examination report, dated in June 1961, shows that his lungs and chest were clinically evaluated as normal, and that a chest X-ray was within normal limits.  

As for the post-service medical evidence, it consists of VA and non-VA treatment reports, dated between 1977 and 2012, and a decision of the Social Security Administration (SSA).  

Private treatment reports from the Lakeland Regional Medical Center (LRMC), and the Watson Clinic, dated between 1977 and 2002, show that the Veteran was noted to have tobacco abuse since at least 1988.  His smoking was described as being as heavy as one pack per day for 42 years.  See November 2002 LRMC report.  
These reports note COPD as early as 2000.  

A decision of the SSA, dated in September 2000, shows that that agency determined that the Veteran was disabled, with a primary diagnosis of CABG (coronary artery bypass grafting) time four, and a secondary diagnosis of COPD.  

VA reports, dated between 2003 and 2012, show that the Veteran was noted to have tobacco abuse as early as 2004, and COPD as early as 2005.  

A VA respiratory examination report, dated in June 2006, shows that the Veteran was noted to have a history of smoking one pack of cigarettes per day for 45 years.  The diagnosis was COPD.  

The examiner concluded that it was less likely than not related to his military experience, and more likely due to cigarette smoking, providing highly probative evidence against this claim.   

It was noted that he had exposure to asbestos, but no documented disease of asbestosis to date.

A VA respiratory examination report, dated in March 2008, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was COPD.  The examiner concluded that the Veteran's COPD was not caused by or a result of his service-related asbestos exposure.  The examiner explained that the Veteran has COPD based on PFTs (pulmonary function tests), and a 45 pack/year smoking history, and that his lung condition is secondary to his smoking and not from asbestos exposure aboard ship.  The examiner stated that he did not agree with the conclusion of Dr. R.M (discussed infra), explaining that there is no diagnosis of asbestosis, only asbestos exposure, and that his PFTs are consistent with COPD and not with restrictive disease as seen in asbestosis.  

A VA respiratory disability benefits questionnaire (DBQ), dated in March 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was COPD.  The examiner concluded that it is less likely as not, with a probability of less than 50 percent, that any currently diagnosed lung condition is related to an event, injury, or disease in service, including the Veteran's duty aboard various ships and/or any exposure to asbestos.  The examiner stated that the Veteran's COPD was most likely, with a greater than 50 percent probability, associated with his history of cigarette smoking.  

The Board finds that the claim must be denied.  The Veteran has not claimed to have any respiratory symptoms while in service, nor is he shown to have received any relevant treatment during service.  Thus, he is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  In this regard, the earliest post-service medical findings of a respiratory disability, is a finding of COPD dated in 2000.  This is about 39 years after separation from service.  The Board further finds that the opinions in the March 2008 and March 2012 VA DBQ are highly probative evidence against the claim, as they are shown to have been based on a review of the Veteran's claims files, and they are accompanied by sufficient explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further notes that the opinion in the June 2006 VA examination report is consistent with those opinions.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the opinions of a private physician, Dr. R.M., dated in 2007.  Dr. R.M. notes a history of pulmonary problems beginning about ten years before, and an inservice history of asbestos exposure.  Dr. R.M. noted that the Veteran had a history of smoking 1/2 a pack of cigarettes per day for the last 40 years, and that, "By history, probable chronic obstructive pulmonary disease secondary to asbestosis by history secondary to asbestos exposure when he was in the military."  In an October 1997 statement, Dr. R.M. concluded that it is more likely as not that there is a direct relationship between the current physical condition and the condition most definitely originated when the patient served in the military.  

However, Dr. R.M.'s opinions are not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history, they are without citation to clinical findings during service, or thereafter (other than to note COPD), and they do not include more than cursory conclusions.  Furthermore, the Veteran has withdrawn his claim based on asbestosis.  In addition, the March 2012 VA examiner concluded that the Veteran's PFTs were compatible with COPD, and that there were no imaging studies that showed asbestosis or mesothelioma.  Prejean; Neives- Rodriguez.  The March 20008 VA examiner specifically stated that he did not agree with Dr. R.M.'s conclusions, explaining that there was no documentation of asbestosis, and that the Veteran's PFTs are consistent with COPD.  In summary, Dr. R.M.'s opinions are based on the proposition that the Veteran has asbestosis, and they are simply outweighed by the contrary evidence of record of high probative value.  This evidence is therefore insufficiently probative to warrant the conclusion that the Veteran's COPD is related to his service.  The medical opinion is simply outweighed by the extensive evidence in this case against the claim.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, COPD is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  Etiological opinions have been obtained that weigh against the claim.  The Board has determined that the Veteran's COPD is not  related to his service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified by way of letters from the RO to the appellant dated in December 2005, February 2006, October 2007, and April and June of 2012.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.

In June 2011, the Board remanded this claim.  The Board directed that the AOJ should print out and associate all non-duplicate documents from the electronic Virtual VA file with the Veteran's paper claims file, to include all photographs.  Although this has not been done, there is no legal requirement that evidence in virtual VA files be printed out, and significant changes in the Virtual VA system have been made in the three years since June 2011.  The Veteran's VVA file is now fully accessible to the Board.  As all evidence has been considered, to include that in the Veteran's file on the "Virtual VA" system, the Board finds that no prejudice accrues to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board further directed that the Veteran be contacted and asked to specify all medical care providers who have treated him for his claimed conditions, and that all identified records be obtained.  In April 2012, this was done, and a great deal of medical evidence has been added to the claims file.  In this regard, the Board directed that all outstanding and pertinent treatment records from Watson Clinic, Lakeland Regional Medical Center, S.K., M.D., and the Tampa VA Health Care System be obtained.  This has been done.  Finally, the Board directed that the Veteran be afforded a respiratory and pulmonary examination, and in April 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

ORDER

Service connection for a lung disability, to include COPD, is denied.



REMAND

On April 9, 2013, the Veteran was afforded VA examinations of his skin, and scars.  The scar examination report notes that color photographs were pending for April 15, 2013.  

No such photographs have been associated with the claims file.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, which covers the evaluation of disfigurement of the head, face or neck, Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Given the foregoing, a remand is required to obtain the Veteran's color photographs taken in April 2013.  

The Board parenthetically notes that, despite an October 2012 RO memorandum stating that color photographs could not be obtained from the Veteran's August 2011 VA examination, that those color photographs have been obtained, and are associated with the Veteran's VVA file.

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the Veteran's claims file the unretouched color photographs taken in association with the April 2013 VA examination.
 
2.  Then, after ensuring any other necessary development has been completed (including point one), readjudicate the Veteran's claim, taking into consideration all additional evidence added to the record.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


